NO. 07-01-0123-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JULY 16, 2002



______________________________





THOMAS WAYNE STEWART, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 181
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 13,085-B; HONORABLE JOHN BOARD, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Appellant Thomas Wayne Stewart appeals from his conviction for failure to stop and render aid and punishment of three and one-half years in the Institutional Division of the Texas Department of Criminal Justice.  We affirm.  

Appellant was charged by indictment in Cause No. 13,085-B in the 181st
 District Court of Randall County, Texas, for the felony offense of failure to stop and render aid.  Appellant, represented by appointed counsel, entered a plea of not guilty and was tried and sentenced by a jury.  The jury sentenced appellant to three and one-half years in the Institutional Division of the Texas Department of Criminal Justice.  Appellant timely filed his Notice of Appeal.  

Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.  In support of the motion to withdraw, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently reviewed and that in the opinion of counsel, the record reflects no reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.  Counsel thus concludes that the appeal is frivolous.  Counsel has set out a detailed analysis of the evidence demonstrating a conscientious review of the record by addressing the pretrial and voir dire of the trial, the actual testimony and evidence presented at trial, and the effectiveness of counsel.  C
ounsel has discussed why, under the controlling authorities, there is no reversible error in the trial court’s judgment.  
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978). 

Counsel has attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of appellant’s right to review the record and file a response to counsel’s motion and brief.  Appellant has not filed a response to counsel’s motion and brief.

We have made an independent examination of the record to determine whether there are any arguable grounds meriting appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is frivolous. 

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.



Phil Johnson

    Justice









Do not publish.